Order entered June 11, 2015




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01604-CR

                           AUSTIN BILL HIXSON, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-81668-2014

                                        ORDER
        The Court GRANTS appellant’s June 9, 2015 motion for extension of time to file

appellant’s brief.

        We ORDER appellant to file the brief within FIFTEEN (15) DAYS from the date of

this order.


                                                  /s/   LANA MYERS
                                                        JUSTICE